UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2483



THELMA PATRICIA SMITH,

                                              Plaintiff - Appellant,

          versus


CARROLL    COUNTY    EDUCATION    ASSOCIATION,
INCORPORATED;    MARYLAND   STATE    TEACHER’S
ASSOCIATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-1425-JFM)


Submitted:   April 30, 2002                 Decided:   June 10, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thelma Patricia Smith, Appellant Pro Se. James Robert Whattam,
MARYLAND STATE TEACHER’S ASSOCIATION, Annapolis, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thelma Patricia Smith appeals the district court’s order

dismissing    her   employment   discrimination   complaint.   We   have

reviewed the record and the district court’s opinion and find no

reversible error.     Although a labor organization may be subject to

suit under Title VII of the Civil Rights Act, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 1994 & Supp. 2001), Smith has not stated a viable

claim against the Defendants.       The record provides no basis from

which we can conclude that the Defendants knew Smith’s employer was

discriminating against her and failed to take action based on such

knowledge. See generally Goodman v. Lukens Steel Co., 482 U.S. 656,

665-69 (1987).      Rather, Smith’s claims assert unfair treatment by

her former employer, the Board of Education of Carroll County,

which is not a party to this action. Her conclusory allegation that

the Defendants breached their duty of fair representation fails to

state a claim upon which relief may be granted.         Accordingly, we

affirm the district court’s judgment. Smith v. Carroll County Educ.

Ass’n, Inc., No. CA-01-1425-JFM (D. Md. Nov. 8, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                    2